The high-water mark on fresh-water rivers is not the highest point to which the stream rises in times of freshets, but is "the line which the river impresses upon the soil by covering it for sufficient periods to deprive it of vegetation and to destroy its value for agriculture." Gould Wat., s. 45; Howard v. Ingersoll, 13 How. 381; In re Minnetonka Lake,56 Minn. 513; Houghton v. Railroad, 47 Ia. 370. The instructions to the jury were in accordance with this principle.
Exception overruled.
PIKE, J., did not sit: the others concurred.